 1   Thomas A. Johnson, #119203
     Kristy M. Horton, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
                                                    )
 9   UNITED STATES OF AMERICA,                      )   Case No.: 2:11-cr-0514-TLN and
                                                    )             2:12-cr-0031-TLN
10                 Plaintiff,                       )
                                                    )   STIPULATION AND ORDER FOR
11          vs.                                     )   CONTINUANCE OF JUDGMENT AND
12                                                  )   SENTENCING
     ANDREY KIM,                                    )
13                                                  )   Date: September 12, 2019
                                                    )   Time: 9:30 a.m.
14                 Defendant.                       )   Judge: Troy L. Nunley
                                                    )
15
16
                                           STIPULATION
17
            IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
18
     Judgment and Sentencing scheduled for September 12, 2019, is continued to November
19
     21, 2019 at 9:30 a.m. in the same courtroom. Defense counsel needs additional time to
20
     prepare for sentencing. The PSR schedule is to be amended as follows:
21
     Judgment and Sentencing date:                              November 21, 2019
22
23   Reply or Statement                                         November 14, 2019

24   Motion for Correction of the Pre-Sentence
     Report shall be filed with the court and                   November 7, 2019
25   served on the Probation Officer and opposing
26   counsel no later than:

27   The Pre-Sentence Report shall be filed with
     the court and disclosed to counsel no later                October 31, 2019
28   than:

                                                                                             1
 1
     Counsel’s written objections to the Pre-
 2   Sentence Report shall be delivered to the             October 17, 2019
     Probation Officer and opposing counsel
 3   no later than:
 4
 5
     IT IS SO STIPULATED.
 6
 7   DATED: August 7, 2019                           By:   /s/ Thomas A. Johnson
 8                                                         THOMAS A. JOHNSON
                                                           Attorney for Andrey Kim
 9
10   DATED: August 7, 2019                                 MCGREGOR W. SCOTT
                                                           United States Attorney
11                                                   By:   /s/ Lee Bickley
12                                                         LEE BICKLEY
                                                           Assistant United States Attorney
13
14                                               ORDER
15   IT IS SO ORDERED.
16   DATED: August 7, 2019
17
18                                                         Troy L. Nunley
                                                           United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                                                              2
